Case 1:19-cv-06570-PKC-RER Document 39 Filed 03/31/21 Page 1 of 2 PageID #: 581




 UNITES STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------X        CASE MANAGEMENT PLAN

                                                                  Docket Number:


                                             Plaintiff,
                   -against-


                                          Defendant,
 ---------------------------------------------------------X
          Upon consent of the parties, it is hereby ORDERED as follows:
 1.       Defendants shall answer or otherwise move with respect to the complaint by                    .

 2.       No additional parties may be joined after                    .

 3.       No amendment of the pleadings will be permitted after                       .

 4.       Date for completion of automatic disclosures required by Rule 26(a)(1) of the Federal
          Rules of Civil Procedure, if not yet made:                       .
 5.       The parties shall make required Rule 26(a)(2) disclosures with respect to:
                   (a)      expert witnesses on or before                      .
                   (b)      rebuttal expert witnesses on or before                    .

 6.       All discovery, including depositions of experts, shall be completed on or before
                               (Generally, this date must be no later than 6 months after the initial
          conference).
 7.       Pre-motion letters regarding proposed dispositive motions must be submitted within one
          (1) weeks following the close of all discovery and responses are due one week later.
 8.       Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C.§636(c)?
          (Answer no if any party declines to consent without indicating which party has
          declined.)
                                             Yes             No



  If parties answer yes, then fill out the AO 85 (Rev. 01/09) Notice, Consent, and Reference of a
  Civil Action to a Magistrate Judge form. The form can be accessed at the following link:
  http://www.uscourts.gov/uscourts/FormsAndFees/Forms/AO085.pdf.
      Case 1:19-cv-06570-PKC-RER Document 39 Filed 03/31/21 Page 2 of 2 PageID #: 582
This scheduling order may be altered or amended upon a showing of good cause not
foreseeable at the date hereof.

Dated: Brooklyn, New York
                                         ________________________
                                         RAMON E. REYES, JR.
                                         UNITED STATES MAGISTRATE JUDGE
CONSENTED TO:
                                         NAME
                                         Attorney for Plaintiff
                                         ADDRESS
                                         E-mail:
                                         Tel.:
                                         Fax:

                                         NAME
                                         Attorney for Defendant
                                         ADDRESS
                                         E-mail:
                                         Tel.:
                                         Fax:
